                        Htn            ?[Entteb States: IBt£(trtct Court
                        Jfor ti^e ^outliem Btfi(trtct of (^^eorgta
                                        ^apcroost IBtbtfiCton                       FILED
                                                                             Scott L. Poff, Clerk
                                                                          United States District Court

                                                                     By casbell at 11:11 am, Nov 26, 2019
              JUAN JOSE FERNANDEZ-LEAL,

                         Petitioner,                       CIVIL ACTION NO.: 5:19-cv-13


                   V.



              TRACY JOHNS,

                         Respondent.


                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 24.    Petitioner Juan Fernandez-Leal


              («Fernandez-Leal") did not file Objections to this Report and

              Recommendation.


                  Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation, GRANTS Respondent's Motion to Dismiss,

              DISMISSES without prejudice Fernandez-Leal's 28 U.S.C. § 2241

              Petition for failure to exhaust his administrative remedies,

              DENIES as moot Fernandez-Leal's Motion to Read and Rule, dkt.

              no. 18, and DIRECTS the Clerk of Court to CLOSE this case and




AO 72A
(Rev. 8/82)
              enter the appropriate judgment of dismissal.   Additionally, the

              Court DENIES Fernandez-Leal in forma pauperis status on appeal.

                   SO ORDERED, this         day of /V/           1/    2019.


                                      HOI
                                      ho:^LISA
                                           LISA
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
